DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8 and 10-21 are pending in this application.
Claim 10 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2020.

Claims 1-8 and 11-21 are examined.


Withdrawn Rejections
The rejection of claims 5 and 21 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 5 and 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are maintained:
Claims 1, 3-7, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Streuli (US 2013/0129657) in view of Primmel et al. (“Primmel”, EP 1319388, cited by Applicant in IDS filed 16 December 2019) as evidenced by “UltraThix P-100 (NPL; attached to this Office action) and “Styleze W” (NPL; attached to this Office action).
Regarding claims 1, 6, and 11-18, Streuli teaches a sprayable composition comprising at least one charged (or pseudo-charged) polymer having a molecular weight of about 125,000 amu or more, and at least one oppositely charged, rheology modifying, crosslinked polymer having at least one carboxylic functional group (e.g., abstract).  The sprayable compositions find numerous applications, preferably as hair sprays (e.g., paragraph [0012]), wherein a spray may be actuated by known methods, such as a bag on valve system (e.g., paragraph [0088]; claim 28).  The combination of polyquaternium-55 (Styleze W) and vinylpyrrolidone/acrylic acid crosslinked copolymer (UltraThix P-100) is exemplified (e.g., paragraphs [0053]-[0054]; Example 1).  Styleze W (Polyquaternium-55) is a terpolymer of vinyl pyrrolidone, dimethylaminopropyl methacrylamide and methacryloylaminopropyl lauryl dimethyl ammonium chloride (as 
Streuli teaches additional components may be present (e.g., paragraph [0084]), but does not specifically teach a nonionic polymer.
Primmel teaches hair-setting compositions comprising a terpolymer of vinyl pyrrolidone, dimethylaminopropyl methacrylamide and methacryloylaminopropyl lauryl dimethyl ammonium chloride, and a nonionic polymer (e.g., abstract).  The composition gives the hair a very strong setting and in particular an improved film elasticity, while at the same time taking care of the hair (e.g., translation, paragraph [0013]).  Particularly advantageous nonionic polymers are copolymers of N-vinylpyrrolidone and vinyl acetate (e.g., paragraph [0021]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combined the teachings of Primmel and include a nonionic polymer with the composition of Streuli; thus arriving at the claimed invention.  One skilled in art would be motivated to do so, with a reasonable expectation of success, because both compositions are drawn to hair setting compositions, and the combination of the nonionic polymer with the cationic polymer provides the benefits of giving the hair a very strong setting and in particular an improved film elasticity, while at the same time taking care of the hair, as taught by Primmel.  Additionally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 4, Streuli specifically names the combination of PQ-55 (i.e., the polymer having monomers (I), (II), and (III)) and vinylpyrrolidone/acrylic acid crosslinked copolymer (e.g., paragraphs [0053]-[0054]), and also teaches other suitable polyquaternium compounds include PQ-69 (i.e., the polymer having monomers (I), (II), (III), and (IV); e.g., paragraph [0045]; claims 10, 11).  Therefore, it would be within the purview of the skilled artisan to substitute PQ-69 for PQ-55 in said combination, since doing so amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success. 

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Streuli in view of Primmel as applied to claims 1, 3-7, 11-18, and 20 above, and further in view of Mondet et al. (“Mondet”, US Patent 5,817,304).
The inventions of Streuli and Primmel are delineated above (see paragraph 4, above).

Mondet is in the same field of cosmetic compositions comprising at least one neutralized ionic film-forming polymer (e.g., title; abstract) which may be a hair composition such as for styling (e.g., col. 6, lines 8-9), and wherein the ionic polymer may include anionic groups, such an acrylic polymers from the copolymerization of monomers such as acrylic acid (e.g., col. 3, lines 18-20 and 48-50).  Mondet teaches that, in order to make the polymer compatible with water (prevent precipitation of the polymer in the composition), the anionic groups are preferably neutralized with a based to a degree of neutralization ranging from 5 to 100%; a base such as trimethylamine (an alkanolamine) is preferably used (e.g., col. 3, lines 25-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to neutralize the anionic polymer of Streuli with a base such as an alkanolamine; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because doing so provides the benefits of making the polymer compatible with water, as taught by Mondet.


Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive.  
Applicant argues the properties that result from the combination of cationic polymers, anionic polymers, and nonionic polymers as instantly claimed are unexpected and advantageous, citing Table 1 and paragraphs [0104]-[0107] of the instant application.  Applicant argues composition E1 (the inventive composition) “drastically outperforms” composition V1 (the comparative composition) “in all tested performance criteria, including hold, hair feel, volume, fullness, and styling properties.”  
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejections.  First, it is noted that Streuli (the primary reference applied) exemplifies a composition containing the same cationic polymer and anionic polymer as is present in composition E1 of the as-filed specification (e.g., compare paragraph [0104] of the as-filed specification with Example 1 of Streuli), while comparative composition V1 in the as-filed specification comprises a different cationic polymer (polyquaternium-68) and a different anionic polymer (Aculyn 22).  Note that, while compositions V1 and E1 contain the same nonionic polymer, no specific polymer is required in independent claim 1; even so, Streuli contains two identical polymers as composition E1, while composition V1 only contains one.  Therefore, the data does not compare the closest prior art.  Second, while Applicant argues composition E1 “drastically outperforms V1 in all tested performance criteria”, the scale used to demonstrate such results is based on the relative terms “very bad” (score=0) and “highest” (score=6), and thus it is not clear if the arguendo the data demonstrated unexpected results, it is noted that the data compares a single anionic polymer, cationic polymer, and nonionic polymer (VP/VA copolymer).  However, the claims are not limited to such a combination, but rather recite much broader choices for each of said polymers; for example, independent claim 1 recites several choices of monomers for the components of its cationic and anionic polymers, and requires no specificity for the nonionic polymer, but only recites, “at least one nonionic polymer”.  Since properties of chemical compounds are highly variant, it is not clear if the probative value for the single combination of polymers tested in composition E1 may be extended to the full scope of combinations of polymers currently claimed.  Thus, the data is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                                                                                                                                                                                                                              




/B.S.F/           Examiner, Art Unit 1611